
	
		I
		112th CONGRESS
		2d Session
		H. R. 5750
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Larson of
			 Connecticut (for himself and Mr. Murphy
			 of Connecticut) introduced the following bill; which was referred
			 to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule to modify the
		  tariffs on certain wrist watches, and for other purposes.
	
	
		1.Modification of duties on
			 certain wrist watches
			(a)In
			 generalChapter 91 of the
			 Harmonized Tariff Schedule of the United States is amended—
				(1)by striking
			 subheadings 9102.11.10 and 9102.11.25 and inserting the following new
			 subheadings and superior text thereto, with the superior text to subheading
			 9102.11.05 having the same degree of indentation as subheading
			 9102.11.50:
					
						
							
								
									With gold- or
						silver-plated case:
									
									9102.11.05 Each valued not over $30044¢ each +
						4.9%Free (AU, BH, CA, CL, D, E, IL, J, J+, JO, KR, MA,
						MX, OM, P, PE, R, SG) $1.90 each + 45% on the case
						+ 110% on the strap, band or bracelet + 35% on the battery
									
									
									
									9102.11.15Other44¢ each + 6% on the case +
						14% on the strap, band or bracelet + 5.3% on the batteryFree (AU, BH, CA, CL, D, E, IL, J, J+, JO, KR, MA, MX, OM, P,
						PE, R, SG) $1.90 each + 45% on the case
						+ 110% on the strap, band or bracelet + 35% on the battery
									
									Other:
									
									9102.11.20Each valued not over $30040¢ each +
						5%Free (AU, BH, CA, CL, D, E, IL, J, J+, JO, KR, MA,
						MX, OM, P, PE, R, SG) $1.70 each + 45% on the case
						+ 110% on the strap, band or bracelet + 35% on the battery
									
									
									
									9102.11.28 Other40¢ each + 8.5% on the case
						+ 14% on the strap, band or bracelet + 5.3% on the batteryFree (AU, BH, CA, CL, D, E, IL, J, J+, JO, KR, MA, MX, OM, P,
						PE, R, SG) $1.70 each + 45% on the case
						+ 35% on the strap, band or bracelet + 35% on the battery 
									
								
							
						;
				and
				(2)by striking
			 subheadings 9102.11.30 and 9102.11.45 and inserting the following new
			 subheadings and superior text thereto, with the superior text to subheading
			 9102.11.32 having the same degree of indentation as subheading
			 9102.11.50:
					
						
							
								
									With gold- or silver-plated
						case:
									
									9102.11.32  Each valued not over $30044¢ each +
						1.9%Free (AU, BH, CA, CL, D, E, IL, J, J+, JO, KR, MA,
						MX, OM, P, PE, R, SG) $1.90 each + 45% on the case
						+ 35% on the strap, band or bracelet + 35% on the battery
									
									
									
									9102.11.34Other44¢ each + 6% on the case +
						2.8% on the strap, band or bracelet + 5.3% on the batteryFree (AU, BH, CA, CL, D, E, IL, J, J+, JO, KR, MA, MX, OM, P,
						PE, R, SG) $1.90 each + 45% on the case
						+ 35% on the strap, band or bracelet + 35% on the battery
									
									Other:
									
									9102.11.42Each valued not over $30040¢ each +
						2.5%Free (AU, BH, CA, CL, D, E, IL, J, J+, JO, KR, MA,
						MX, OM, P, PE, R, SG)$1.70 each + 45% on the case
						+ 35% on the strap, band or bracelet + 35% on the battery
									
									
									
									9102.11.44 Other40¢ each + 8.5% on the case
						+ 2.8% on the strap, band or bracelet + 5.3% on the batteryFree (AU,
						BH, CA, CL, D, E, IL, J, J+, JO, MA, MX, OM, P, PE, R, SG) 36¢ each + 7.6% on
						the case + 2.5% on the strap, band or bracelet + 4.7% on the battery (KR)
						$1.70 each + 45% on the case + 35% on the strap,
						band or bracelet + 35% on the battery 
									
								
							
						.
				(b)Staged rate
			 reductionsAny staged reduction of a rate of duty proclaimed by
			 the President before the date of enactment of this Act that—
				(1)would take effect
			 on or after such date of enactment; and
				(2)would, but for the
			 amendments made by subsection (a), apply to subheading 9102.11.45 of the
			 Harmonized Tariff Schedule of the United States,
				applies to
			 the corresponding rate of duty set forth in subheading 9102.11.44 of such
			 Schedule (as added by subsection (a)).
